     Case 2:19-cv-08122-JAK-PLA Document 18 Filed 03/27/20 Page 1 of 1 Page ID #:149




 1

 2                                                                      3/27/2020

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10
       PEDRO HERRERA,                          ) Case No.
11
                                               )
12                  Plaintiff,                 )
13           vs.                               ) 2:19-cv-08122 JAK
                                               )
14     LOANME, INC., and DOES 1-10             ) ORDER
       inclusive,
15                                             )
                    Defendants.                )
16
                                               )
17                                             )
18
                                               )

19
            IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties
20

21    the entire case is dismissed with prejudice. Each party shall bear their own costs
22
      and expenses.
23

24    Dated: March 27, 2020           _________________________________
25
                                           John A. Kronstadt
                                           United States District Judge
26

27

28
